Alexander, J.
(concurring)—I concur with the views expressed in the opinion of the court. I write this concurring opinion only because I want to emphasize that our decision in favor of the Department of Social and Health Services (DSHS) was not influenced by DSHS's political argument that the certificate of need procedure is good public policy. I feel constrained to express my absolute lack of reliance on this policy argument, rather than merely *50ignoring it, because DSHS devoted such a great portion of its brief to the point.
DSHS contends that the certificate of need procedure was created as a device to control what it describes as "the runaway cost of health care." Frankly, even though I am not acquainted with all of the intricacies of the health care field, I am doubtful that the certificate of need procedure would reduce costs of home health care to consumers of these services. Common sense would suggest that the engrafting of a time consuming bureaucratic process upon an existing business actually increases the costs of doing business. Furthermore, the process appears calculated to reduce or limit competition in the home health care field. Unless I reject the commonly accepted view that competition ordinarily reduces costs to the consumer, I remain skeptical about DSHS's policy position, notwithstanding its reference to various studies and reports that ostensibly support its position. If the provision of home health care to the public required large capital expenditures, I might be more easily persuaded that a certificate of need procedure could be beneficial to consumers and to the public. However, no one disputes the fact that for existing health care facilities to enter the home health care field, the financial outlay is not very substantial.
However, regardless of how I may view DSHS's policy argument, the fact remains that the argument is totally irrelevant to the resolution of the issues before this court. As we have noted, our duty is to construe a statute adopted by the Legislature. We are not policy makers—that function belongs to the Legislature. In attempting to determine judicially the meaning of a statute, we may employ principles of statutory construction. We have done just that, and I believe we have divined the Legislature's intention. Whether a policy requiring certificates of need for existing health care facilities desiring to provide home health care is a good idea or bad one is not for us to decide. Good or bad, if it is the policy adopted by the Legislature, it must be followed. In my judgment, we have correctly concluded that *51the policy adopted by the Legislature requires existing health care facilities to go through the certificate of need procedure. For that reason—and that reason alone—DSHS must prevail.
Reconsideration denied May 4, 1987.
Review denied by Supreme Court July 1, 1987.